Title: To John Adams from John Steward, 19 October 1797
From: Steward, John
To: Adams, John



To His Excellency John Adams President of the United States
Newyork October the 19th 1797

Hounred Sir
I your pitisioner John Steward A man that have had the houner to Serve the United States with my waggon and hourses for three years and six month during the Late War and I Never have Recived any thing for my past Labour And as the Lord have pleased to Aflick my with is holey Hand as I ham nott hable to help my Selfe out of the Bed with out help with Induse me to Lay my Compleant be four your Houner to see if your Excellency wod be So good as to a Low me a pentison or Do thomthing for me for my former Service with I Did with A good Hart and Cherfull Courage for the good of my Country with I hope that your houner will Do thomthing to help Your poor pitisoner.

John Steward
NB Sir if your houner please to give me a Order to draw as orther penison Do or what your houner please as whe are Shure that is Lays in your power to do and as Your houner was in town I maid Bold to wate on You in person at the Door.

